Citation Nr: 0905021	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for gouty arthritis, 
claimed as secondary to service-connected hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  In May 2006, the Board remanded 
these issues for further development.

The Board notes that in June 2004 the appellant testified at 
a hearing before a Veterans Law Judge who is no longer 
employed by the Board.  A copy of the transcript of that 
hearing is of record.  By correspondence dated in November 
2008, the appellant was notified of his right to an 
additional hearing, but did not respond to the letter.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that gouty 
arthritis was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service or as a result of service-
connected hypertension.

3.  Competent medical evidence of record does not show that 
the Veteran's current headaches are manifested as prostrating 
attacks occurring on an average of once a month.
CONCLUSIONS OF LAW

1.  Gouty arthritis was not incurred in or aggravated by 
military service, nor was arthritis shown within one year 
following service, and it is not proximately due to, or the 
result of service connected hypertension.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for a rating in excess of 10 percent for 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in April 2003 and June 2006.  These letters notified 
the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing his claim, 
and identified the appellant's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in July 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the June 2006 
correspondence. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the appellant was clearly not provided this more 
detailed notice, the Board finds that the appellant, through 
his testimony and his representative's comments during his 
video conference Board hearing, has demonstrated actual 
knowledge of all relevant VA laws and regulations.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  As 
such, the Board finds that the appellant is not prejudiced 
based on this demonstrated actual knowledge.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Associated with the claims folder are VA medical records 
dated in June and July 2008.  Most of these records were 
addressed in the August 2008 supplemental statement of the 
case.  The remaining records do not address any issue 
presently on appeal, and as such, will not be considered by 
the Board in this decision. 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Gouty Arthritis

Service treatment records are negative for any complaints of, 
or treatment for, gout or arthritis.  
Following service, the Veteran was seen by Dr. S.M.C., who 
noted a diagnosis of gout in records dated in December 2000, 
April 2001, August 2001, April 2002, August 2002, and 
November 2002.  In correspondence dated in April 2001, Dr. 
S.M.C. stated that he was treating the Veteran for gout and 
hypertension, which were then well-controlled on combination 
medications.  The physician did not describe any possible 
relationship between the two disorders.

A December 2002 VA medical record noted gout in the Veteran's 
side toes and in his right wrist.

The Veteran underwent a VA examination in April 2003.  He 
gave a history of gouty arthritis having developed about five 
to six years earlier.  He stated that his knuckles were 
especially painful on both hands, as were the right five toes 
across the metatarsals and the balls of his feet.  There was 
more pain in the right foot than the left, and the left 
fingers were more painful than the right.  There were no 
recent flare-ups.  Following examination, the diagnosis  was 
gouty arthritis in the fingers and metatarsals of the right 
toes.

During his Board hearing in June 2004, the Veteran testified 
that he was first diagnosed with gouty arthritis in 1978 to 
1980 by a private physician who told him that his gouty 
arthritis was due to a kidney problem and to medications he 
took for his disabilities that caused the kidney problem.  
(See transcript at pp. 20-21).

The Veteran underwent a VA examination in June 2008 and 
reported that his last gout attack was about five years 
earlier.  The Veteran denied any secondary complications 
related to hypertension.  After examining the claims folder, 
the examiner opined that there was no objective evidence to 
support a claim that the Veteran's gout was caused or 
aggravated by his hypertension.

Based upon the evidence of record, the Board finds that gouty 
arthritis was not incurred as a result of any established 
event, injury, or disease during active service nor a result 
of service-connected hypertension. The June 2008 VA 
examiner's opinion is shown to have been based upon a 
thorough review of the evidence and an interview with the 
Veteran.  The examiner's opinion is persuasive that the 
Veteran's gouty arthritis is not secondary to, or caused by, 
the Veteran's service-connected hypertension.  The Board 
notes too that the April 2003 VA examiner did not offer an 
opinion on the etiology of gouty arthritis.  The Veteran's 
private physician, Dr. S.M.C., in his April 2001 
correspondence also did not mention a causal connection 
between gouty arthritis and hypertension.  Further, as noted 
above, the onset of gouty arthritis appears in approximately 
2000, or some 24 years after the Veteran's discharge from 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

While the Veteran may sincerely believe that his gouty 
arthritis disorder was caused by his service-connected 
hypertension, he is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the claim for entitlement to service connection 
for gouty arthritis, claimed as secondary to service-
connected hypertension must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Migraine Headaches - Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3.  In addition, where 
there is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008)
Factual Background and Analysis

The appellant was granted service connection for post-
concussion headaches and awarded a 10 percent rating in a 
July 1977 rating decision and, therefore, has a protected 
rating.  See 38 C.F.R. § 3.951(b).

The Veteran underwent a VA examination in April 2003.  He 
told the examiner that his post concussion headaches occurred 
every day and were relieved only when he fell asleep at 
night.  The pain was always left frontal, in the left 
parietal region, and was a dull ache all day long.  The pain 
was not relieved with aspirin and the Veteran said that he 
did not take stronger medicine because he did not want to 
dull his reflexes or senses for his job around electrical 
equipment.  The assessment was post-concussion headaches, 
with functional impairment with chronic headaches not 
relieved with analgesics.  

During his Board hearing in June 2004, the Veteran testified 
that he did not take off work and go home because of his 
headaches, but that on at least two days out of the month he 
took off work and slept because of his headaches.  He also 
testified to consistent persistent headaches "quite a bit", 
especially at work when he had to work high up off the 
ground.  (See transcript at pp. 3-4, 14-15).  

In the report of a July 2004 VA neurology consultation, the 
Veteran admitted to daily headaches on the left side of the 
ear.  He said that he sometimes had nausea and vomiting.  The 
left side of his face felt numb and tired with his headaches.  
He reported that he did not leave work because of his 
headaches, though he would stop and sit down when they got 
bad.  He admitted to photophobia.  The examiner stated that 
the Veteran's chronic headaches met the definition of 
migraine headaches.  He said that he took Ibuprofen for his 
headaches and his gout.  

The Veteran underwent a VA examination in June 2008.  He told 
the examiner that he took aspirin and Motrin whenever 
necessary for his headaches and that he also daily took 
Gabapentin which had helped to eliminate severe headaches.  
He had no nausea, vomiting and no auras.  The VA examiner 
noted that current headaches were not prostrating in nature 
and ordinary activity was possible.  The impression was post 
concussive headache - stable on current medical regimen with 
no reported residual functional impairments.

According to July 2008 VA neurology and neuropsychology 
consultations, the Veteran reported that Gabapentin made his 
headaches more manageable and that he had seen an improvement 
in the level of pain from his headaches..  He also stated 
that his symptoms had not changed in quality or intensity 
since his 2004 visit to the VA neurology clinic.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected post concussion headaches were 
not manifested by characteristic prostrating attacks as noted 
in the June 2008 VA medical examination report.  There is no 
evidence in VA treatment records of increased frequency in 
headache attacks or of prostrating attacks, except for the 
Veteran's testimony during his Board hearing in June 2004 
that he had to take two days off work every month.  Certainly 
the Veteran is competent to describe taking time off from 
work and his headache symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  However, this testimony is not 
consistent with what he told VA examiners in April 2003 and 
July 2004 that he did not take off work because of his 
headaches.  He and his representative also did not furnish 
any evidence of consistent time taken off work due to 
headaches.  Moreover, the June 2008 VA examiner found that 
ordinary activity for the Veteran was possible. 

Overall, the preponderance of the evidence is against a 
rating in excess of 10 percent for headaches. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected headaches 
disorder that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Veteran's 
service-connected post concussion headaches are adequately 
rated under the available schedular criteria.  Although he 
may have missed days off work, he has not reported he is 
incapable of working altogether.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to service connection for gouty arthritis, 
claimed as secondary to service-connected hypertension, is 
denied.

Entitlement to a rating in excess of 10 percent for headaches 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


